MHM FINAL[6/25/09] [Translation] Filed Document: Semi-annual Report Filed with: Director of Kanto Local Finance Bureau Filing Date: June 30, 2009 Fiscal Year: During the 15th Term (from October 1, 2008 to March 31, 2009) Name of the Fund: PUTNAM U.S. GOVERNMENT INCOME TRUST Name of the Issuer: Putnam U.S. Government Income Trust Name and Official Title of the Charles E. Porter Representative of the Company: Executive Vice President, Associate Treasurer, Compliance Liaison and Principal Executive Officer Address of Principal Office One Post Office Square, Boston, Massachusetts 02109 U.S.A. Name and Title of Registration Agent: Ken Miura Attorney-at-law Address or Place of Business Mori Hamada & Matsumoto of Registration Agent: Marunouchi Park Building 6-1, Marunouchi 2-chome Chiyoda-ku, Tokyo Name of Liaison Contact: Ken Miura Attorney-at-Law Place of Liaison Contact: Mori Hamada & Matsumoto Marunouchi Park Building 6-1, Marunouchi 2-chome Chiyoda-ku, Tokyo Phone Number: 03-6212-8316 Places where a copy of this document is available for Public Inspection: Not applicable I. STATUS OF INVESTMENT PORTFOLIO OF THE FUND Status of investment portfolio of Putnam U.S. Government Income Trust (the Fund), is as follows: (1) Diversification of investment portfolio: By types of assets and geographic regions (As of the end of April 2009) Types of Assets Country Market Value Investment (JPY) Ratio (%) U.S.Government Agency United States 1,910,469,057 158.23 Mortgages Mortgage-Backed Securities United States 404,939,517 33.54 Short-term Investments United States 212,348,848 17.59 Purchased Options United States 55,681,865 4.61 U.S.Treasury Obligations United States 55,210,550 4.57 U.S. Government Agency United States 25,485,779 2.11 Obligations Asset Backed Securities United States 3,961,134 0.33 Cash, Deposit and Other Assets (After Deduction of Liabilities) -1,460,732,576 -120.98 Total 1,207,364,174 100.00 (Net Asset Value) (JPY118,056 million) Note 1:Investment ratio is calculated by dividing each asset at its market value by the total net asset value of the Fund. The same applies hereinafter. Note 2:The exchange rate of U.S. dollars (Dollar or $) into Japanese Yen is JPY 97.78 for one U.S. Dollar, which is the actual middle point between the selling and buying currency rate by telegraphic transfer on April 30, 2009 quoted by The Bank of Tokyo-Mitsubishi UFJ, Ltd. The same applies hereinafter. Note 3: In this report, money amounts and percentages ending in the numeral 5 or higher have been rounded up to 10 and otherwise rounded down. Therefore, there are cases in which the amount for the "total column is not equal to the aggregate amount. Also, conversion into other currencies is done by simply multiplying the corresponding amount by the conversion rate specified and rounding the resulting number up to 10 if the amount ends in the numeral 5 or higher and is otherwise rounded down when necessary. As a result, in this report, there are cases in which Japanese yen figures for the same information differ from each other. - 2 - (2) Results of past operations: a. Record of changes in net assets (Class M Shares): Record of changes in net assets as of the end of each month for one year up to and including the end of April 2009 are as follows: Total Net Asset Value Net Asset Value per Share USD JPY (thousand) (million) USD JPY 2008 End of May 30,553 2,987 13.38 1,308 June 30,131 2,946 13.28 1,299 July 29,541 2,889 13.23 1,294 August 28,913 2,827 13.16 1,287 September 27,627 2,701 12.68 1,240 October 26,182 2,560 12.11 1,184 November 24,390 2,385 11.49 1,123 December 25,411 2,485 12.18 1,191 2009 End of January 26,230 2,565 12.55 1,227 February 26,197 2,562 12.66 1,238 March 25,836 2,526 12.99 1,270 April 26,316 2,573 13.33 1,303 b. Record of distributions paid (Class M Shares): Period Amount paid per Share (5/1/08-4/30/09) $0.57 (JPY56) Note: Record of distribution paid for one year up to and including the end of April 2009 is as follows: Ex-dividend Date Dividend ($) NAV per Share ($) 2008 May 14 0.047 13.33 June 16 0.047 12.99 July 15 0.047 13.30 August 14 0.047 13.05 September 16 0.047 13.13 October 14 0.048 12.16 November 14 0.048 12.05 December 16 0.048 11.74 2009 January 13 0.048 12.58 February 13 0.048 12.61 March 16 0.048 12.72 April 14 0.047 13.07 - 3 - Note: The amount of distribution paid and NAV per share on May 14, 2009 were $0.047 and $13.41 respectively. c. Record of annual return (Class M Shares): Period Annual Return (%) (Note) (May 1, 2008  April 30, 2009) 3.80 Note: Calculation of the yield on investment (including dividend) (the overall yield on investment): NAV at beginning of term means the net asset value per unit calculated at the beginning of the yield calculation period. NAV at term end means the net asset value per unit calculated at the end of the yield calculation period. Calculation of cumulative increase ratio by distribution: The amount shall be obtained by multiplying together all the amounts of such dividend as distributed during the yield calculation period divided by the net asset value per unit on the ex-dividend day of the relevant distribution plus 1. II. FINANCIAL CONDITIONS OF THE FUND [Japanese translation of the unaudited semi-annual accounts of the Fund to be attached.] III. RECORD OF SALES AND REPURCHASE (Class M Shares) Record of sales and repurchase for one year up to and including the end of April 2009 and the number of outstanding shares of the Fund as of the end of April 2009 are as follows: (5/1/2008  4/30/2009) Number of Shares Number of Shares Number of Shares Sold Repurchased Outstanding 186,827 549,853 1,974,228 (9,700) (257,200) (1,386,960) Note : The figures in parenthesis show those sold, repurchased and outstanding in Japan. - 4 - IV. OUTLINE OF THE MANAGEMENT COMPANY (1) Amount of capital Stock: (i) Amount of Members Equity (as of April 30, 2009): $42,675,442 (unaudited) (ii) Number of authorized shares of capital stock: Not applicable. (iii) Number of outstanding shares of capital stock: Not applicable. (2) Description of business and outline of operation: The Investment Management Company is engaged in the business of providing investment management and investment advisory services to mutual funds. As of April 30, 2009, the Investment Management Company managed, advised, and/or administered the following 100 funds and fund portfolios (having an aggregate net asset value nearly $51.7 billion). (As of the end of April 2009) Name of Number Total Net Asset Value Country Principal Characteristics of the ($ million) Funds Closed End Type Bond Fund US$2,188.08 U.S.A. 5 Open End Type Balanced Fund US$13,116.62 U.S.A. 15 Open End Type Bond Fund US$18,084.76 U.S.A. 31 Open End Type Equity Fund US$18,341.33 U.S.A. 49* Total US$51,730.79 100 * may include one or more funds whose portfolios become more conservative over time by increasing their bond allocations. (3) Miscellaneous: Regulatory matters and litigation. In late 2003 and 2004, the Investment Management Company settled charges brought by the SEC and the Massachusetts Securities Division in connection with excessive short-term trading in Putnam funds. Distribution of payments from the Investment Management Company to certain open-end Putnam funds and their shareholders is expected to be completed in the next several months. These allegations and related - 5 - matters have served as the general basis for certain lawsuits, including purported class action lawsuits against the Investment Management Company and, in a limited number of cases, some Putnam funds. The Investment Management Company believes that these lawsuits will have no material adverse effect on the funds or on the Investment Management Companys ability to provide investment management services. In addition, the Investment Management Company has agreed to bear any costs incurred by the Putnam funds as a result of these matters. V. OUTLINE OF THE FINANCIAL CONDITION OF THE MANAGEMENT COMPANY [Japanese translation of unaudited semi-annual accounts of the Investment Management Company shall be attached to the Japanese version of the semi-annual report.] [MHM FINAL] [6/25/09] Filed Document: AMENDMENT TO SECURITIES REGISTRATION STATEMENT Filed with: Director of Kanto Financial Bureau Filing Date: June 30, 2009 Name of the Issuer: PUTNAM U.S.GOVERNMENT INCOME TRUST Name and Official Title of Charles E. Porter Representative of Company: Executive Vice President, Associate Treasurer, Compliance Liaison and Principal Executive Officer Address of Principal Office: One Post Office Square, Boston, Massachusetts 02109 U.S.A. Name and Title of Registration Agent: Ken Miura Attorney-at-law Address or Place of Business of Mori Hamada & Matsumoto Registration Agent: Marunouchi Park Building 6-1, Marunouchi 2-chome Chiyoda-ku, Tokyo Name of Liaison Contact: Ken Miura Attorney-at-Law Place of Liaison Contact: Mori Hamada & Matsumoto Marunouchi Park Building 6-1, Marunouchi 2-chome Chiyoda-ku, Tokyo Phone Number: 03-6212-8316 - ii - Public offering or sale for registration Name of the Fund making public Putnam U.S. Government Income Trust Offering or sale of foreign investment fund securities: Aggregate amount of Up to $97.17 million Class M Shares foreign investment fund securities to be publicly offered or sold: Places where a copy of this amendment to securities registration statement is available for public inspection Not applicable. - 1 - I. REASON FOR FILING OF THIS AMENDMENT TO SECURITIES REGISTRATION STATEMENT: This statement purports to amend and update the relevant information of the securities registration statement (SRS) filed on March 31, 2009 due to the fact that the aforementioned semi-annual report was filed today. The exchange rates used in this statement to translate the amended amounts of foreign currencies are different from those used before these amendments, as the latest exchange rates are used in this statement. II. CONTENTS OF THE AMENDMENTS The following matters in the original Japanese SRS are amended to have the same contents as those provided in the following items of the aforementioned semi-annual report: Part II. INFORMATION ON THE FUND Before amendment After amendment [Original Japanese SRS] [Aforementioned Semi-annual Report] I. Description of the Fund 5. Status of investment portfolio I. Status of investment portfolio (1) Diversification of investment portfolio (1) Diversification of investment portfolio (the aforementioned Japanese semi-annual report) (3) Results of past operations (2) Results of past operations a) Record of changes in net assets (a) Record of changes in net assets (Ditto) (Regarding the amounts as at the end of (Regarding the amounts as at the end of each month during one-year period up to each month during one-year period up to the latest relevant date appertaining to the latest relevant date appertaining to the the filing date of the original Japanese filing date of the aforementioned SRS) semi-annual report) b) Record of distributions paid (b) Record of distributions paid (Ditto) (Regarding the amounts as at the end of (Regarding the amounts as at the end of each month during one-year period up to each month during one-year period up to the latest relevant date appertaining to the latest relevant date appertaining to the the filing date of the original Japanese filing date of the aforementioned SRS) Semi-annual Report) - 2 - c) Record of annual return (c) Record of annual return (Ditto) (Addition of the rate(s) during one-year period up to the latest relevant date appertaining to the filing date of the aforementioned semi-annual report) (Addition of the results during one-year period up to the latest relevant date appertaining to the filing date of the aforementioned semi-annual report) Part III. DETAILED INFORMATION ON THE FUND IV. Financial conditions of the Fund 1. Financial documents II. Financial conditions of the Fund (Ditto) V. Record of sales and repurchase III. Record of sales and repurchase (Ditto) (Addition of the aforementioned semi-annual financial documents) Part IV.
